Title: To Thomas Jefferson from William Peachey, 31 March 1781
From: Peachey, William
To: Jefferson, Thomas



Sir
Richmd. Coty. 31st. Mar: 81

By a Captain of Militia of this County (George Sysson by name) who was captured near the Mouth of Rappahanock River in a River Craft and who lately made his Escape after some Weeks detention on board of the Hibernia Sloop privateer from New York, I am inform’d that the Enemy have adobted a new Mode of getting supplies, which is by fitting out small Vessels with a few hands and a Cargoe of Allum Salt, brown Sugar &c. which they run up the different Rivers and trade, as friends, for flower, wheat Bread, Indian Corn, peas and brandy. Capt. Sysson says that the Shores as well on the Eastern as western sides of the Bay have been lately so well guarded as to prevent the privateers from getting any Supplies, so that they began to be greatly distress’d for both provisions and Spirits. The Vessel, on board of which he was kept, went twice into portsmouth Harbour and he understood that the Troops under Arnold were at short Allowance and the Inhabitants of portsmouth almost famished for want of Bread and none of them suffer’d to go out.
He says that Keeble (or Kibble) the pilot on Guin’s Island, he is satisfied, supplies the Enemy, has seen him on board and he knows that his Son has been employ’d in one of their whale Boats, saw him in their Cap and dress on board one at the Tangier Islands: Capt. Sysson further says that in an Engagement the Hibernia and a  Schooner had with a baltimore Brigg off the Mouth of Rappahanock, the Officers of the privateers obliged himself and an old pilott of the Name of Boss whom they had taken, to take a muskett in hand and keep the Quarter Deck during the Action. That they grow short of Hands by Deaths, Desertions and Losses both by Water and Land.
This Account I thought my Duty to transmit to the Executive. If it will answer any good purpose, I have my Reward. Capt: Sisson, if call’d upon, is ready to make Affadavit thereto. I am Yr Excellency’s Most obedt. hum. Servt,

Willm: Peachey

